In a matrimonial action, the plaintiff wife appeals from an order of the Supreme Court, Putnam County (Braatz, J.), dated September 14, 1984, which modified a prior default judgment of divorce of the same court, dated March 28, 1983, *697by, inter alia, (1) reducing her maintenance to $75 per week for five years and thereafter to $50 per week for four more years, (2) reducing child support to $35 per week, and (3) reducing the award of counsel fees to $1,500.
Order affirmed, without costs or disbursements.
Based upon the record before us, we find no basis to disturb the amounts of maintenance, child support and counsel fees awarded by the court. Contrary to the plaintiffs contention, a separate hearing on the issue of attorney’s fees was unwarranted in the instant case (see, Olsan v Olsan, 100 AD2d 776, appeal dismissed 63 NY2d 649; Entwistle v Entwistle, 92 AD2d 879, appeal dismissed 59 NY2d 966). Thompson, J. P., Niehoff, Rubin and Kunzeman, JJ., concur.